Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 and 10/29/2019 are being considered by the examiner.

Drawings
The drawings are objected to for failing to comply with 37 CFR 1.84(q).  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  So numbers like 1405/1410 in fig. 14 need to be underlined.

Claim Objections
Claim 8 is objected to for using acronyms GIF, PNG, BMP, TIFF and JPEG without first introducing the terms. Appropriate correction is required.
Claim 11 is objected to for having a minor grammatical error. Claim recites, “an three-dimensional modeling module”, which should have been recited as “a three-dimensional modeling module”. Appropriate correction is required.
Claim 17 is objected to for having a grammatical error. Claim recites, “A non-transitory computer-readable medium storing having instructions stored thereon”.  instructions stored thereon”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

instructions configured to control a three-dimensional (3D) printer, in claim 1.
an three-dimensional modeling module, under control of the processor, configured to - process the multiple digital files, in claim 11.
a slicing module, under control of the processor, configured to create multiple color files, in claim 11.
a printing module, under control of the processor, configured to generate, in claim 11.
instructions configured to control a 3D printer supporting multiple materials, in claim 11
a user interface module configured to generate a graphical user interface in claim 13
a post-processing module, under control of the processor, configured to automatically identify printer parameters by querying the 3D printer in claim 16
instructions configured to control a 3D printer in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 
instructions configured to control a three-dimensional (3D) printer, in claim 1.
an three-dimensional modeling module, under control of the processor, configured to - process the multiple digital files, in claim 11.
a slicing module, under control of the processor, configured to create multiple color files, in claim 11.
a printing module, under control of the processor, configured to generate, in claim 11.
instructions configured to control a 3D printer supporting multiple materials, in claim 11
a user interface module configured to generate a graphical user interface in claim 13
a post-processing module, under control of the processor, configured to automatically identify printer parameters by querying the 3D printer in claim 16
instructions configured to control a 3D printer in claim 17
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With regards to instructions configured to control a three-dimensional (3D) printer, as recited in claims 1, 11 and 17, applicant’s specification ¶0037 recites a set of instructions for printing the physical 3D model. However that doesn’t particularly describe program instructions in a manner that provides sufficient structure for the program instruction to perform each of the claimed functions.  Therefore, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). An algorithm is defined, for example, as "a finite sequence of steps for 
With regards to three-dimensional modeling module, as recited in claims 11, the specification in ¶0007 recites a 3D modeling module, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a modeling module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to slicing module, as recited in claims 11, the specification in ¶0007 recites a slicing module, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a slicing module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary 
With regards to printing module, as recited in claims 11, the specification in ¶0007 recites a printing module, however, there is no disclosure of any particular structure, either explicitly or inherently, describing a printing module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to user interface module, as recited in claims 13, the specification doesn’t describe a user interface module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
With regards to post-processing module, as recited in claims 16, the specification doesn’t describe a post-processing module. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Remaining claims which have not been addressed above are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency on independent claims 1, 11 or 17.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to instructions configured to control a three-dimensional (3D) printer, as recited in claims 1, 11 and 17, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is 
With regards to three-dimensional modeling module, as recited in claims 11, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to slicing module, as recited in claims 11, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to printing module, as recited in claims 11, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to user interface module, as recited in claims 13, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regards to post-processing module, as recited in claims 16, as described above, the disclosure does not provide adequate structure to perform the claimed function control a three-dimensional (3D) printer. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Remaining claims which have not been addressed above are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on independent claims 1, 11 or 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-11, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Champ et. al. (US20190355280A1) hereinafter Champ.

Regarding claim 1,
Shen teaches, A method of three-dimensional volumetric printing comprising:
slicing the CAD model into multiple layers to create a set of color files in a format supporting transparency; and (Shen US20180143617A1 in Fig. 3 step 260 and ¶0039-¶0042 
generating, based on the set of color files representing the multiple layers of the CAD model, instructions configured to control a three-dimensional (3D) printer supporting multiple materials to produce a 3D model of the anatomical structure using the multiple materials. (Fig. 7 and ¶0043-¶0044 teaches controlling 2D nozzle 4 which uses inks of different colors to print a full-colored 3D object)
Shen doesn’t explicitly teach, receiving medical imaging data regarding an anatomical structure; (Champ (US 20190355280 A1) in Fig. 6 and ¶0076-¶0078 teaches receiving medical image data of organ)
creating, from the medical imaging data, a computer-aided design (CAD) model of the anatomical structure; (Fig. 6 and ¶0076-¶0078 teaches generating volumetric model from the image data)
Champ is an art in the area of interest as it teaches additive manufacturing system (see Abstract). A combination of Champ with Shen would allow the combined system to receive medical image data of anatomical structure and create CAD model of the anatomical structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Champ with Shen because by doing so one can create three dimensional replicas of organ. One would have been motivated to do so because doing so would allow generating unique replicas that would allow medical practitioner to practice the specific procedure on accurate model of the patient's organ as taught by Champ in ¶0030.

Regarding claim 3,
 The method of claim 1, further comprising post-processing the set of color files based on printing parameters of the 3D printer. (Shen in Fig. 7 and ¶0065-¶0066 teaches adjusting the image file based on printer alignment value)

Regarding claim 6,
Shen and Champ teaches, The method of claim 1, wherein the 3D model of the anatomical structure produced by the 3D printer includes at least one layer with a gradient with two or more of the multiple materials. (Shen in ¶0050-¶0051 teaches each of the printing layers is respectively corresponding to four image files 71-74, and the four image files 71-74 respectively describes cyan information, magenta information, yellow information and black information of each slicing object of each printing layer. Therefore the model produced includes with two or more of the multiple materials)

Regarding claim 7,
Shen and Champ teaches, The method of claim 1, wherein the CAD model includes a voxel-based model or a stereolithography (STL) model (Champ in Fig. 6 and ¶0076-¶0078 teaches volumetric model to be a Voxel based model).

Regarding claim 8,
Shen and Champ teaches, The method of claim 1, wherein the format supporting transparency includes a GIF file format, a PNG file format, a BMP file format, a TIFF file format, or a JPEG 2000 file format. (Shen in ¶0041 teaches image file may be .bmp file format)

Regarding claim 9,
Shen and Champ teaches, The method of claim 1, wherein the medical imaging data includes radiographic images or four-dimensional (4D) flow representing blood flow and velocity. (Champ in ¶0077 teaches medical image data obtained using X-ray radiography)

Regarding claim 10,
Shen and Champ teaches, The method of claim 1, wherein the medical imaging data regarding the anatomical structure is retrieved from a cloud-based imaging platform. (Champ in ¶0083 teaches, “For example the medical image data 115 may be stored in a database or in a cloud computing environment and transmitted to a remotely located computing device to process the medical image data 115 in order to generate the one or more data files 120”)

Regarding claim 11,
Shen teaches, A system comprising:
a processor; (¶0030 teaches a processor)
a slicing module, under control of the processor, configured to create multiple color files, wherein each of the multiple color files represent a layer of the structure, and wherein the multiple color files support transparency to allow removal of one or more components of the structure without additional processing; and (Shen US20180143617A1 in Fig. 3 step 260 and ¶0039-¶0042 teaches slicing a 3d model to generate a set of image file. ¶0041 teaches the image files are in a .bmp for format which according to specification ¶0004 is a format supporting transparency)
a printing module, under control of the processor, configured to generate, based on the multiple color files representing the multiple layers of the structure, instructions configured to control a 3D printer supporting multiple materials to produce a physical 3D model of the structure using the multiple materials. (Fig. 7 and ¶0043-¶0044 teaches controlling 2D nozzle 4 which uses inks of different colors to print a full-colored 3D object)

Shen doesn’t explicitly teach, a database having stored thereon multiple digital files representing a structure; (Champ in ¶0083 teaches, image data of patient’s organ and also teaches, “For example the medical image data 115 may be stored in a database”)
an three-dimensional modeling module, under control of the processor, configured to -process the multiple digital files; and create three-dimensional (3D) model of the structure from the multiple digital files; and, (¶0042 and ¶0078 teaches processing medical image data to generate three dimensional data model)
Champ is an art in the area of interest as it teaches additive manufacturing system (see Abstract). A combination of Champ with Shen would allow the combined system to receive medical image data of anatomical structure and create CAD model of the anatomical structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Champ with Shen because by doing so one can create three dimensional replicas of organ. One would have been motivated to do so because doing so would allow generating unique replicas that would allow medical practitioner to practice the specific procedure on accurate model of the patient's organ as taught by Champ in ¶0030

Regarding claim 15,
The system of claim 11, wherein the combinations of the materials are combined to create gradient of materials over a portion of the physical 3D model. (Shen in ¶0050-¶0051 teaches each of the printing layers is respectively corresponding to four image files 71-74, and the four image files 71-74 respectively describes cyan information, magenta information, yellow information and black information of each slicing object of each printing layer. Therefore the model produced includes with two or more of the multiple materials)

Regarding claim 17,
Shen teaches, A non-transitory computer-readable medium storing having instructions stored thereon that when executed by one or more processors cause a machine to:
slicing the 3D model of the structure into multiple layers to create a set of color files in a format supporting transparency to allow for removal of one or more of the multiple components without additional processing; and (Shen US20180143617A1 in Fig. 3 step 260 and ¶0039-¶0042 teaches slicing a 3d model to generate a set of image file. ¶0041 teaches the image files are in a .bmp for format which according to specification ¶0004 is a format supporting transparency)
generate, based on the set of color files representing the multiple layers of the 3D model of the structure, instructions configured to control a 3D printer. (Fig. 7 and ¶0043-¶0044 teaches controlling 2D nozzle 4 which uses inks of different colors to print a full-colored 3D object)
 receive data regarding a structure, wherein the data includes one or more images, four-dimensional flows, finite element analyzes, or topological optimizations of the structure; (Champ (US 20190355280 A1) in Fig. 6 and ¶0076-¶0078 teaches receiving medical image data of organ)
create, from the data, a three-dimensional (3D) model of the structure having multiple components, (Fig. 6 and ¶0076-¶0078 teaches generating volumetric model from the image data)
wherein the 3D model includes a voxel-based model or a stereolithography (STL) model; (Champ in Fig. 6 and ¶0076-¶0078 teaches volumetric model to be a Voxel based model).
Champ is an art in the area of interest as it teaches additive manufacturing system (see Abstract). A combination of Champ with Shen would allow the combined system to receive medical image data of anatomical structure and create CAD model of the anatomical structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Champ with Shen because by doing so one can create three dimensional replicas of organ. One would have been motivated to do so because doing so would allow generating unique replicas that would allow medical practitioner to practice the specific procedure on accurate model of the patient's organ as taught by Champ in ¶0030.

Regarding claim 20,
Shen and Champ teaches, The non-transitory computer-readable medium of claim 17, wherein the structure includes an anatomical structure. (Champ (US 20190355280 A1) in Fig. 6 and ¶0076-¶0078 teaches receiving medical image data of organ)

Claims 2, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Champ et. al. (US20190355280A1) hereinafter Champ as applied to claim 1, 11 and 17 above, and further in view of August et. al. (US20160250810A1) hereinafter August.

Regarding claim 2,
Shen and Champ teaches, The method of claim 1, wherein slicing the CAD model into multiple layers to create the set of color files comprises:
generating a viewpoint into a segment of the CAD model….; and until all segments of the CAD model have been captured: taking a snapshot of the segment; and saving the snapshot as a color file. (¶0039-¶0042 teaches slicing plurality of printing layer and generating image file for each layer and storing the generated image files)
Shen and Champ doesn’t explicitly teach, selecting an orientation of the CAD model; generating a viewpoint into a segment of the CAD model in the selected orientation; (Shen in ¶0039-¶0041 teaches slicing 3d model and generating image files. However it doesn’t teach selecting an orientation and slicing in the selected orientation. August (US20160250810A1) in ¶0031-¶0032 teaches selecting an orientation of the digital model and slicing once the digital model has been oriented)
August is an art in the area of interest as it teaches printing a three-dimensional part (see Abstracted). A combination of August with Shen and Champ would teach selecting an orientation and slicing in the selected orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of August with Shen and 

Regarding claim 12,
Shen and Champ teaches, The system of claim 11, wherein the slicing module creates the multiple color files by:
generating a viewpoint into a segment of the 3D model …; and until all segments of the 3D model have been captured: taking a snapshot of the segment of the 3D model of the structure; and saving the snapshot as a color file. (¶0039-¶0042 teaches slicing plurality of printing layer and generating image file for each layer and storing the generated image files)
Shen and Champ doesn’t explicitly teach, selecting an orientation of the 3D model; generating a viewpoint into a segment of the 3D model in the selected orientation; (Shen in ¶0039-¶0041 teaches slicing 3d model and generating image files. However it doesn’t teach selecting an orientation and slicing in the selected orientation. August (US20160250810A1) in ¶0031-¶0032 teaches selecting an orientation of the digital model and slicing once the digital model has been oriented)
August is an art in the area of interest as it teaches printing a three-dimensional part (see Abstracted). A combination of August with Shen would teach selecting an orientation and slicing in the selected orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of August with Shen because by doing so one can ensure preferred part orientation before building. One would have been motivated to do so because doing so would provide the best surface quality as taught by August in ¶0030.

Regarding claim 18,
Shen and Champ teaches, The non-transitory computer-readable medium of claim 17, wherein the instructions when executed by the one or more processors slice the 3D model into multiple layers to create the set of color files by causing the machine to:
generate a viewpoint into a segment of the 3D model ….; and until all segments of the 3D model have been captured: taking a snapshot of the segment of the structure; and saving the snapshot as a color file. (¶0039-¶0042 teaches slicing plurality of printing layer and generating image file for each layer and storing the generated image files)
Shen and Champ doesn’t explicitly teach, select an orientation of the 3D model; generate a viewpoint into a segment of the 3D model in the selected orientation; (Shen in ¶0039-¶0041 teaches slicing 3d model and generating image files. However it doesn’t teach selecting an orientation and slicing in the selected orientation. August (US20160250810A1) in ¶0031-¶0032 teaches selecting an orientation of the digital model and slicing once the digital model has been oriented)
August is an art in the area of interest as it teaches printing a three-dimensional part (see Abstracted). A combination of August with Shen and Champ would teach selecting an orientation and slicing in the selected orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of August with Shen and Champ because by doing so one can ensure preferred part orientation before building. One would have been motivated to do so because doing so would provide the best surface quality as taught by August in ¶0030.

s 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Champ et. al. (US20190355280A1) hereinafter Champ as applied to claim 3 and 11 above, and further in view of Greene et. al. (US20170326807A1) hereinafter Greene.

Regarding claim 4,
Shen and Champ teaches, The method of claim 3, wherein the post-processing of the set of color files includes:  automatically identifying the printer parameters by querying the 3D printer, (Shen in ¶0066 teaches, reading the alignment value before performing coloring via the 2D nozzle 4)
scaling the multiple layers within the set of color files to allow the 3D model of the anatomical structure produced by the 3D printer to fit on the dimensions of the printing bed. (Shen in ¶0066-¶0067 teaches adjusting the image file based on printer alignment value)
Shen and Champ doesn’t teach, wherein the printer parameters include the dimensions of a printing bed, x-resolution, and y-resolution; and (Shen teaches receiving printer parameter (alignment value), however it doesn’t teach printer parameter to include the dimensions of a printing bed, x-resolution, and y-resolution. Greene in ¶0036 teaches, receiving one or more parameters that describe the capabilities of the 3D printer such as resolutions in the X, Y, and Z dimensions, and maximum sizes for each dimension)
Greene is an art in the area of interest as it teaches printing a three-dimensional part (see Abstracted). A combination of Greene with Shen and Champ would teach printer parameter to include maximum size capability in each dimension (dimension of printing bed), x-resolution, and y-resolution. It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 16,
Shen and Champ teaches, The system of claim 11, further comprising a post-processing module, under control of the processor, configured to – 
automatically identify printer parameters by querying the 3D printer, (Shen in ¶0066 teaches, reading the alignment value before performing coloring via the 2D nozzle 4)
scale the layer of the structure within each of the multiple color files to allow the physical 3D model of the structure produced by the 3D printer to fit on the dimensions of the printing bed. (Shen in ¶0066-¶0067 teaches adjusting the image file based on printer alignment value)
Shen and Champ doesn’t teach, wherein the printer parameters include the dimensions of a printing bed, x-resolution, and y-resolution; and (Shen teaches receiving printer parameter (alignment value), however it doesn’t teach printer parameter to include the dimensions of a printing bed, x-resolution, and y-resolution. Greene in ¶0036 teaches, receiving one or more parameters that describe the capabilities of the 3D printer such as resolutions in the X, Y, and Z dimensions, and maximum sizes for each dimension)
Greene is an art in the area of interest as it teaches printing a three-dimensional part (see Abstracted). A combination of Greene with Shen and Champ would teach printer parameter to include maximum size capability in each dimension (dimension of printing bed), x-resolution, . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Champ et. al. (US20190355280A1) hereinafter Champ as applied to claim 3 above, and further in view of Hsieh et. al. (US9950516B1) hereinafter Hsieh.

Regarding claim 5,
Shen and Champ teaches, The method of claim 3, wherein the post-processing of the set of color files includes:
quantizing the multiple layers within the set of color files to correspond to the multiple materials available for printing via the 3D printer; and (Shen in ¶0050-¶0051 teaches transforming image file to levels of the primary color of the color information (quantizing) to generate image files corresponding to Cyan, Magenta, Yellow and Black color)
However Shen and Champ doesn’t explicitly teach, dithering the multiple layers within the set of color files. (Although Shen in ¶0050 teaches generating CMYK image files for each layer, it doesn’t explicitly teach dithering. Hsieh in Column 11 Line 9-25 and Fig. 5 teaches dithering multiple image files of multiple layers)
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Champ et. al. (US20190355280A1) hereinafter Champ as applied to claim 11 above, and further in view of Chanin et. al. (US20190302736A1) hereinafter Chanin.

Regarding claim 13,
Shen and Champ doesn’t explicitly teach, The system of claim 11, further comprising a user interface module configured to generate a graphical user interface to be presented on a display, wherein the graphical user interface includes controls to allow a user to select which of the one or more components of the structure to print. (Champ in ¶0094 teaches a display, however it doesn’t teach controls to allow a user to select which of the one or more components of the structure to print. Chanin (US20190302736A1) in ¶0048-¶0052 teaches user designating a portion of the features as those portions included biological systems that will be reproduced in a manufactured object, using user input devices for example, “a trackball, a 
Chanin is an art in the area of interest as it teaches 3d printing see ¶0011. A combination of Chanin with Shen and Champ would allow the display to include controls to allow a user to select which of the one or more components of the structure to print. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chanin with Shen and Champ because by doing so would allow user designation of area of interest for 3d printing as taught by Chanin in ¶0048-¶0052. One would have been motivated to do so because doing so would improve the system by making the system more versatile and user friendly.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Champ et. al. (US20190355280A1) hereinafter Champ as applied to claim 11 above, and further in view of Binek et. al. (US20200102844A1) hereinafter Binek.

Regarding claim 14,
Shen and Champ doesn’t explicitly teach, The system of claim 11, wherein the digital files include a finite element analysis of the structure representing stresses within the structure and the stresses are represented in the physical 3D model printed by the 3D printing using combinations of the materials. (Binek US20200102844A1 in ¶0036-¶0038 teaches FEA analysis to determine stress and manufacturing object using layer-by-layer additive manufacturing where stresses are represented using different materials used in different parts of the object based on stress level)
Binek is an art in the area of interest as it teaches layer-by-layer additive manufacturing process. A combination of Binek with Shen and Champ would allow FEA analysis to determine stress and print physical model using a combination of materials based on stress. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Binek with Shen and Champ because by doing so different types of additive manufacturing, as well as weaker or stronger materials, can be formed with adequate performance characteristics (e.g., such as strength) based on a stress profile as taught by Binek in ¶0023. One would have been motivated to do so because by doing so would improve the quality of the 3d printed part. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al. (US20180143617A1) hereinafter Shen in view of Champ et. al. (US20190355280A1) hereinafter Champ as applied to claim 17 above, and further in view of Greene et. al. (US20170326807A1) hereinafter Greene and further in view of Hsieh et. al. (US9950516B1) hereinafter Hsieh.

Regarding claim 19,
The non-transitory computer-readable medium of claim 17, wherein the instructions when executed by the one or more processors post-process the set of color files based on printing parameters of the 3D printer by causing the machine to:
scale the multiple layers within the set of color files to allow the 3D model of the structure produced by the 3D printer to fit on the dimensions of the printing bed; (Shen in ¶0066-¶0067 teaches adjusting the image file based on printer alignment value)
quantize the multiple layers within the set of color files to correspond to the multiple materials available for printing via the 3D printer; and (Shen in ¶0050-¶0051 teaches transforming image file to levels of the primary color of the color information (quantizing) to generate image files corresponding to Cyan, Magenta, Yellow and Black color)
Shen and Champ doesn’t teach, identify the printer parameters including the dimensions of a printing bed, x-resolution, and y-resolution; (Shen teaches receiving printer parameter (alignment value), however it doesn’t teach printer parameter to include the dimensions of a printing bed, x-resolution, and y-resolution. Greene in ¶0036 teaches, receiving one or more parameters that describe the capabilities of the 3D printer such as resolutions in the X, Y, and Z dimensions, and maximum sizes for each dimension)
Greene is an art in the area of interest as it teaches printing a three-dimensional part (see Abstracted). A combination of Greene with Shen and Champ would teach printer parameter to include maximum size capability in each dimension (dimension of printing bed), x-resolution, and y-resolution. It would have been obvious to one of ordinary skill in the art before the effective filing date to include dimensions of a printing bed, x-resolution, and y-resolution in printer parameters. One would have been motivated to do so because by doing so printer’s 
Shen, Champ and Greene as combined doesn’t explicitly teach, dither the multiple layers within the set of color files. (Although Shen in ¶0050 teaches generating CMYK image files for each layer, it doesn’t explicitly teach dithering. Hsieh in Column 11 Line 9-25 and Fig. 5 teaches dithering multiple image files of multiple layers)
Hsieh is an art in the area of interest as it teaches, slicing and printing multi - color 3D object (See Abstract). A combination of Hsieh with Shen, Champ and Greene would teach dithering multiple layers of image files. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Hsieh with Shen, Champ and Greene because by doing so can effectively prevent from a phenomenon of false contouring, so as to increase the coloring quality via using the different dithering masks to generate the different layers of the halftone images for coloring as taught by Hsieh Column 2 Line 1-6. Therefore the combination would produce 3d printed object with improved color.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116